 



Exhibit 10.1
FORM OF AMENDED AND RESTATED
INDEMNIFICATION AGREEMENT
     This Amended and Restated Indemnification Agreement (“Agreement”) is made
as of the 2nd day of November 2006 by and between Pac-West Telecomm, Inc., a
California corporation (the “Company”), and _________(“Indemnitee”).
     WHEREAS, heretofore the Company and Indemnitee recognized the difficulty
and expense to the Company in obtaining directors’ and officers’ liability
insurance with limits that fully and adequately protects directors and officers
against exposure that may arise from acts and omissions associated with
providing service to the Company as an officer and\or director; and
     WHEREAS, heretofore the Company and Indemnitee further recognized the
substantial increase in public awareness and concern with regard to corporate
governance and decision making and the increase in corporate litigation in
general, subjecting officers and directors to heightened and potentially
expensive litigation risks; and
     WHEREAS, heretofore Indemnitee did not regard annually renewable insurance
protection as adequate under all circumstances, and Indemnitee and other
officers and directors of the Company were not willing to continue to serve as
officers and directors without additional protection; and
     WHEREAS, heretofore the board of directors of the Company determined that
it was in the best interests of the Company that it be able to attract and
retain the services of highly qualified individuals, such as Indemnitee, to
serve as officers and directors of the Company and to indemnify its officers and
directors so as to provide them with the maximum protection permitted by law;
and
     WHEREAS, heretofore the Company and Indemnitee entered into an
Indemnification Agreement in contemplation of the matters set forth in the
preceding recitals and other considerations; and
     WHEREAS, the board of directors of the Company has determined, on the
advice of its insurance representatives and legal counsel, that it remains in
the best interests of the Company and its shareholders to indemnify its
directors and officers on the terms and conditions set forth in this Amended and
Restated Indemnification Agreement;
     NOW, THEREFORE, the Company and Indemnitee hereby agree as follows to amend
and restate the previously existing indemnification agreement between them to
read as follows:



 



--------------------------------------------------------------------------------



 



          1.   INDEMNIFICATION.
 
       
 
  (a)   THIRD PARTY PROCEEDINGS. The Company shall indemnify Indemnitee if
Indemnitee is, was, or becomes a party to, witness, or other participant (in
each capacity, “Participant”) or is threatened to be made a Participant to any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Company) by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company or of a Subsidiary, by reason of any action or
inaction on the part of Indemnitee while a director, officer, employee or agent
of Company or of such Subsidiary. Such indemnification shall extend to, include
and cover any and all expenses (including attorneys fees), judgments, fines and
amounts paid in settlement (provided such settlement is approved in advance by
the Company, which approval shall not be unreasonably withheld) actually and
reasonably incurred by Indemnitee in connection with such action or proceeding
unless the company shall establish, in accordance with the procedures described
in subsection 2(c) of this Agreement, that Indemnitee did not act in good faith
and in a manner Indemnitee reasonably believed to be in the best interests of
the Company, and with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful. The termination
of any action or proceeding by judgment, order, settlement, conviction, or upon
a plea of NOLO CONTENDRE or its equivalent, shall not, of itself, create a
presumption (i) that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in the best interests of the Company, or
(ii) with respect to any criminal action or proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful. In the event
of a Change in Control (other than a Change in Control approved by a majority of
the directors on the board of Company who were members of such board immediately
prior to such Change in Control) the settlement approval referred to above shall
be made by independent legal counsel selected by Indemnitee and approved by the
Company which approval shall not be unreasonably withheld.
 
       
 
  (b)   PROCEEDINGS BY OR IN RIGHT OF THE COMPANY. The Company shall indemnify
Indemnitee if Indemnitee is, was or becomes a Participant or is threatened to be
made a Participant to any threatened, pending or completed action or proceeding
by or in the right of the Company or any Subsidiary of the Company to procure a
judgment in its favor by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the

2



--------------------------------------------------------------------------------



 



         
 
      Company, or of any Subsidiary of the Company by reason of any action or
inaction on the part of Indemnitee while serving as a director, officer,
employee or agent or by reason of the fact that Indemnitee is or was serving at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including attorney’s fees) and, to the fullest extent permitted by
law, amounts paid in settlement, in each case to the extent actually and
reasonably incurred by Indemnitee in connection with the defense or settlement
of such action or proceeding unless the Company shall establish, in accordance
with the procedures described in subsection 2(c) of this Agreement, that
Indemnitee did not act in good faith and in a manner Indemnitee reasonably
believed to be in the best interests of the Company and its shareholders.
Notwithstanding the forgoing no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been finally judicially
determined (and all rights to appeal such judicial determination have lapsed or
been exhausted) to be liable to the Company in the performance of Indemnitee’s
duty to the Company or any Subsidiary of the Company unless and only to the
extent that the court in which such action or proceeding is or was pending shall
determine upon application that, in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for expenses or such
amounts paid in settlement and then only to the extent the court shall
determine.
 
        2.   EXPENSES AND INDEMNIFICATION PROCEDURE.
 
       
 
  (a)   ADVANCEMENT OF EXPENSES. The Company shall advance all reasonable
expenses incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of any civil or criminal action or proceeding referenced in
subsections 1(a) or 1(b) of this Agreement. Indemnitee hereby undertakes to
repay such amounts advanced only if, and to the extent that, it is finally
judicially determined (as to which judicial determination all rights to appeal
have been exhausted or lapsed) that Indemnitee is not entitled to be indemnified
by the Company as authorized hereby. The advances to be made hereunder shall be
paid by the Company to Indemnitee within ten (10) days following delivery of a
written request therefore by Indemnitee to the Company.
 
       
 
  (b)   NOTICE/COOPERATION BY INDEMNITEE. Indemnitee shall, give the Company
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or

3



--------------------------------------------------------------------------------



 



         
 
      could be sought under this Agreement. Notice to the Company shall be
directed to the Chief Executive Officer of the Company at the address shown on
the signature page of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee). In addition, Indemnitee shall give the
Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power.
 
       
 
  (c)   PROCEDURE. Any indemnification provided for in Section 1 of this
Agreement shall be made no later than thirty-five (35) days after the resolution
(by judgment, settlement, dismissal or otherwise) of the claim for which
indemnification is sought. If a claim under this Agreement, under any statute,
or under any provision of the Company’s Articles of Incorporation or By-laws
providing for indemnification is not paid in full by the Company within such
period, Indemnitee may, but need not, at any time thereafter bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 14 of this Agreement, Indemnitee shall also be entitled to be paid for
the expenses (including attorneys’ fees) of bringing such action and or expenses
related to enforcing rights of the Company or of the Indemnitee against any
directors and officers or other insurance policy underwriting such risk. It
shall be a defense to any such action (other than an action brought to enforce a
claim for expenses incurred in connection with any action or proceeding in
advance of its final disposition) that Indemnitee has not met the standards of
conduct which make it permissible under applicable law for the Company to
indemnify Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Company, and Indemnitee shall be entitled to receive
interim payments of expenses pursuant to subsection 2 (a) of this Agreement
unless and until such defense may be finally adjudicated by court order or
judgment from which no further right of appeal exists. It is the parties’
intention that if the Company contests Indemnitee’s right to indemnification,
the question of Indemnitee’s right to indemnification shall be for the court to
decide, and neither the failure of the Company (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its shareholders) to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct required by applicable law, nor an
actual determination by the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
it shareholders) that Indemnitee has not met such applicable

4



--------------------------------------------------------------------------------



 



         
 
      standard of conduct, shall create a presumption that Indemnitee has or has
not met the applicable standard of conduct.
 
       
 
  (d)   NOTICE TO INSURERS. If, at the time of the receipt of a notice of a
claim pursuant to subsection 2(b) of this Agreement, the Company has director
and officer liability insurance in effect, the Company shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.
 
       
 
  (e)   RELATIONSHIP TO OTHER SOURCES. Indemnitee shall not be required to
exercise any rights against any other parties (for example, under any insurance
policy purchased by the Company, Indemnitee or any other person or entity)
before Indemnitee enforces this agreement. However, to the extent the Company
actually indemnifies Indemnitee or advances expenses, the Company shall be
entitled to enforce any such rights which Indemnitee may have against third
parties. Indemnitee shall assist the Company in enforcing those rights if the
Company pays Indemnitee’s reasonable costs and expenses of doing so.
 
       
 
  (f)   SELECTION OF COUNSEL. In the event the Company shall be obligated under
subsection 2(a) of this Agreement to pay the expenses of any action or
proceeding against Indemnitee, the Company, if appropriate, shall be entitled to
assume the defense of such proceeding, with counsel approved by Indemnitee,
which approval shall not be unreasonably withheld, upon the delivery to
Indemnitee of written notice of its election so to do. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, except that if (A) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense or (B) the Company
shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the reasonable fees and expenses of Indemnitee’s counsel shall
be at the expense of the Company.

5



--------------------------------------------------------------------------------



 



         
 
        3.   ADDITIONAL INDEMNIFICATION RIGHTS; NONEXCLUSIVITY.
 
       
 
  (a)   SCOPE. Notwithstanding any other provision of this Agreement, the
Company hereby agrees to and does indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s Articles of
Incorporation, the Company’s By-Laws or by statute. In the event of any change,
after the date of this Agreement, in any applicable law, statute or rule which
expands the right of a California corporation to indemnify a member of its or a
Subsidiary’s board of directors or an officer, such changes shall be, IPSO
FACTO, within the purview of Indemnitee’s rights and the Company’s obligations,
under this Agreement. In the event of any change in any applicable law, statute
or rule which narrows the right of a California corporation to indemnify a
member of its or a Subsidiary’s Board of Directors or an Officer, such changes,
to the extent not otherwise required by such law, stature or rule to be applied
to this Agreement shall have no effect on this Agreement or the parties’ rights
and obligations hereunder.
 
       
 
  (b)   NONEXCLUSIVITY. The indemnification provided by this Agreement shall not
be deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Articles of Incorporation, its By-Laws, any agreement, any vote of
shareholders or disinterested directors, the General Corporation Law of the
State of California, or otherwise, both as to action or inaction in Indemnitee’s
official capacity and as to action or inaction in another capacity while holding
such office. The indemnification provided under this Agreement shall continue as
to Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though he may have ceased to serve in such capacity at the time of
any legal action or other covered proceeding is commenced.
 
        4.   PARTIAL INDEMNIFICATION. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some portion
of the expenses, judgments, fines or penalties actually or reasonably incurred
in the investigation, defense, appeal or settlement of any civil or criminal
action or proceeding, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such
expenses, judgments, fines or penalties to which Indemnitee is entitled.

6



--------------------------------------------------------------------------------



 



         
 
        5.   MUTUAL ACKNOWLEDGEMENT. Both the Company and Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Company from indemnifying its directors and officers under this Agreement of
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.
 
        6.   DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE. The Company shall,
from time to time, make the good faith determination whether or not it is
practicable for the Company to obtain and maintain a policy or policies of
insurance with reputable insurance companies providing the officers and
directors of the Company with coverage for losses from wrongful acts, or to
ensure the Company’s performance of its indemnification obligations under this
Agreement. Among other considerations the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage. In all policies of directors’ and officers’ liability insurance,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer. Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain such insurance if the Company determines in good faith that
such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a Subsidiary or parent of the Company.
 
        7.   SEVERABILITY. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company’s inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 7. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

7



--------------------------------------------------------------------------------



 



         
 
        8.   EXCEPTIONS. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:
 
       
 
  (a)   EXCLUDED ACTS. To indemnify Indemnitee for any acts or omissions or
transactions from which a director, officer, employee or agent may not be
relieved of liability under applicable law.
 
       
 
  (b)   CLAIMS INITIATED BY INDEMNITEE. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 317 of the California General Corporation Law, but such indemnification
or advancement of expenses may be provided by the Company in specific cases if
the Board of Directors has approved the initiation or bringing of such suit.
Notwithstanding the forgoing, in the event of a Change in Control other than a
Change in Control approved by a majority of the board of directors of the
Company who were directors immediately prior to such Change in Control, the
decision of the Company regarding approval shall be made by independent counsel
selected by Indemnitee and approved by the Company which approval shall not be
unreasonably withheld.
 
       
 
  (c)   LACK OF GOOD FAITH. To indemnify Indemnitee for any expenses incurred by
the Indemnitee with respect to any proceeding instituted by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines (and all rights to appeal with respect to such determination have
lapsed or been fully exhausted) that the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous; or
 
       
 
  (d)   INSURED CLAIMS. To indemnify Indemnitee for expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of directors’ and
officers’ liability insurance maintained by the Company; or
 
       
 
  (e)   CLAIMS UNDER SECTION 16 (b). To indemnify Indemnitee for expenses and
the payment of profits arising from the purchase

8



--------------------------------------------------------------------------------



 



         
 
      and sale by Indemnitee of securities in violation of Section 16 (b) of the
Securities Exchange Act of 1934,
 
        9.   EFFECTIVENESS OF AGREEMENT; TERM.
 
       
 
  (a)   This Agreement shall be effective as of the date set forth on the first
page and shall apply to acts or omissions of Indemnitee which occurred prior to
such date if Indemnitee was an officer, director, employee or other agent of the
Company or any Subsidiary, or was serving at the request of the Company or any
Subsidiary as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, at the time such act or
omission occurred.
 
       
 
  (b)   The Company’s obligations under this Agreement shall continuously,
irrevocably and perpetually cover Indemnitee’s acts and omissions that occur or
are alleged to have occurred during the period in which Indemnitee served as a
director, officer, employee or agent of Company or of a subsidiary of Company.
 
       
 
  (c)   This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, or otherwise to
all or substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, and personal and legal representatives. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all, substantially all, or a substantial part,
of the business and/or assets of the Company, expressly to assume by written
agreement in form and substance satisfactory to Indemnitee, and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.
 
        10.   CONSTRUCTION OF CERTAIN PHRASES.
 
       
 
  (a)   For the purposes of this Agreement, the term “Company” shall include, in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents, so that if Indemnitee is
or was a director, officer, employee or agent of such constituent corporation,
or is or was serving at the request of such constituent

9



--------------------------------------------------------------------------------



 



             
 
      corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, Indemnitee
shall stand in the same position under the provisions of this Agreement with
respect to the resulting or surviving corporation as Indemnitee would have with
respect to such constituent corporation if its separate existence had continued.
 
       

                  (b)   For purposes of this Agreement, the term “Subsidiary”
shall include a corporation, company or other entity.
 
           
 
      (i)   50% or more of whose outstanding shares or securities (representing
the right to vote for the election of directors or other managing authority)
are, or
 
           
 
      (ii)   which does not have outstanding shares or securities (as may be the
case in a partnership, joint venture or unincorporated association), but 50% or
more of whose ownership interest representing the right to make decisions for
such other entity is,
 
           
 
          now or hereafter, owned or controlled, directly or indirectly, by the
Company, or one or more Subsidiaries.
 
                (c)   For purposes of this Agreement, references to “other
enterprises” shall include employee benefit plans; references to “fines” shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; and references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants, or
beneficiaries.
 
                (d)   For purposes of this Agreement, “Change in Control” shall
mean (i) The consummation of a consolidation or merger of the Company in which
the Company is not the surviving entity, or pursuant to which the shares of the
Company’s common voting equity are to be converted to cash, securities or other
property, other than any such merger or consolidation in which the shareholders
of the Company prior to such merger or consolidation own at least 50% of the
voting equity of the successor entity following such merger or consolidation. A
consolidation or merger with a corporation which was a wholly-owned direct or
indirect subsidiary of the Company immediately before the consolidation or
merger is not a Change in Control; or (ii) the sale,

10



--------------------------------------------------------------------------------



 



                      lease, exchange or other transfer (in one transaction or a
series of transactions) of all or substantially all of the Company’s assets,
other than a sale or exchange in which the acquiring party is an affiliate of
the Company in which at least 51% of the voting equity is held (directly or
indirectly) by the shareholders of the Company; or (iii) the complete
liquidation or dissolution of the Company; or (iv) any person, as that term is
used in Sections 13(d) and 14(d) of the Exchange Act (other than the Company,
any trustee or other fiduciary holding securities of the Company under an
employee benefit plan of the Company, a direct or indirect wholly owned
Subsidiary of the Company or any other company owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of the Company’s common voting equity), is or becomes the beneficial
owner (within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly of 50% or more of the Company’s (or a successor’s) then outstanding
common voting equity.”
 
            11.   COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
 
            12.   SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon
the Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee’s estate, heirs, legal representatives and assigns.
 
            13.   ATTORNEYS’ FEES. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys’ fees, incurred by Indemnitee with respect to such action,
unless as a part of such action, the court of competent jurisdiction determines
that the material assertions made by Indemnitee as a basis for such action were
not made in good faith or were frivolous. In the event of an action instituted
by or in the name of the Company under this Agreement or to enforce or interpret
any of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including reasonable attorneys’ fees, incurred by
Indemnitee in defense of such action (including with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that Indemnitee’s material defenses to such action
were made in bad faith or were frivolous.
 
            14.   NOTICE. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) if delivered by hand and receipted for by the party addressee, on the
date of such receipt, (ii) if mailed by domestic certified or registered mail
with

11



--------------------------------------------------------------------------------



 



                  postage prepaid, on the fifth business day after the date
postmarked, or (iii) if sent by confirmed telex or facsimile, on the date sent.
Notices shall be addressed as follows;
 
                (a)   if to the Company:
 
                    Pac-West Telecomm, Inc.         1776 W. March Lane,
Suite 250         Stockton, California 95207        
Telephone:     (209) 926-3460         Facsimile:     (209) 926.4444        
Attention:     CEO
 
                (b)   if to Indemnitee, to the address of Indemnitee set forth
under Indemnitee’s signature below;
 
                    or to such other address or attention of such other person
as any party shall advise the other parties in writing.
 
            15.   CONSENT TO JURISDICTION; CHOICE OF VENUE. The Company and
Indemnitee each hereby irrevocably consents to the jurisdiction of the courts of
the State of California and the federal courts within the State for all purposes
in connection with any action or proceeding which arises out of or relates to
this Agreement and agree that any action instituted under this Agreement shall
be brought only in the United States District Court for the Northern District of
California and any California State court within that District.
 
            16.   CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND ITS
PROVISIONS CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA AS
APPLIED TO CONTRACTS BETWEEN CALIFORNIA RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN CALIFORNIA.

     This Amended and Restated Indemnification Agreement is made and entered
into as of November 2, 2006, and supercedes in their entirely all prior
indemnification agreements between the parties with respect to the subject
matter hereof.

         
PAC-WEST TELECOMM, INC.
  INDEMNITEE
 
       
By:
       
 
       
 
  Henry Carabelli, CEO    

12